Title: To Benjamin Franklin from James Erwin, 17 January 1785
From: Erwin, James
To: Franklin, Benjamin


				
					Sir
					Mogador South Barbary the 17th. Jany: 1785
				
				Tis with the utmost Grief I acqt. you the Accident which as befallen me at my Departure from Cadix bound to Tereniffe but unfortunately taken by one of the Emperor of Morroccos Cruizers and carried to Tangier were my Vessel lays. Obliged afterwards myself & people with many fatigues to proceed to Morrocco to the Emperor with whom I spoke to and notwithstanding Replied He was in peace with our nation still ordered us to this place till an Embassador of the united States of America appears. Not Doubting but Congress will take the case into Concideration to prevent further misfortunes being persuaded will not End with me if an Embassador does not come to Reconcile matters hopeing will be soon in order to Release us from this place. Craveing most Earnestly that you’ll interfere in the Affair as I am an American Subject and fought for my Liberty and Country and above all to Caution my brother Seamen that they may not become the same prey and afterward will be with much more difficulty to come to a Reconciliation. If I can be so happy as to be honourd with yr. Answer on the Subject will ever Oblige me Duty bound to you and giveing me Leave to Tender my Sincere Respects to you I Remain with all Regard Your Excelency’s Mt. Obt: Hble: Servt.
				
					James ErwinCommandr. of the Brig Betsy belonging toThoms. Fitzsimmons Esqre. at Philadelphia
					To His Excelency Dr. Benjn. Franklin Minister Plimy. of the United States of America
				
			  
				Addressed: To / His Excelency / Dr. Benjn. Franklin / Ministr. Plimty. of the united States / of America / at / Paris
				Notation: Ervin. 27 Janr. 1785.—
			